                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                            CASE NO. 5:21-CR-00077-M-l


UNITED STATES OF AMERICA


       V.                                               ORDER

MIGUEL ANGEL DOMINGUEZ-MARTINEZ



       Upon motion of the United States and for good cause shown, it is hereby ORDERED that

the above-referenced matter be unsealed.



       SO ORDERED this the       / ~ay of March, 2021.




                                           RICHARD E. MYERS II
                                           CHIEF UNITED STATES DISTRICT JUDGE




            Case 5:21-cr-00077-M Document 9 Filed 03/17/21 Page 1 of 1
